DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A. Fig.1
B. Figs. 2(a), 2(b), 3
C. Fig. 8
D. Fig. 9(a)
E. Fig. 9(b)
F. Fig. 10(a)
G. Fig. 10(b)

The species are independent or distinct because:
	Fig. 1 is a schematic structural diagram of an LCD wherein the light shielding structure 8 is arranged below the first electrode 6 and the upper substrate is arranged on the first electrode 6.
	Figs. 2(a), 2(b), and Fig. 3 teaches another schematic structure diagram wherein the light shielding structure 8 is arranged over the first electrode and the first electrode is no longer attached to the upper substrate.

Fig. 9(a) teaches another structure wherein the light shielding structure 8 is arranged between the first electrode 6 and a photochromic conversion layer 11.
Fig. 9(b) teaches another structure, wherein the photochromic conversion layer 11 is arranged over the lower substrate and the light shielding structure is arranged over the first electrode 6.
Fig. 10(a) teaches a structure wherein the curvature is arranged over the electrode unit 071 and the photochromic conversion layer 11 is arranged under the upper substrate and a layer of first alignment film 09 is arranged below the first electrode 6. 
Fig. 10(b) teaches yet another structure wherein the conversion layer 11 is arranged over the lower substrate and a curvature is arranged over the electrode unit 071 and the light shielding layer is arranged under the upper substrate and above the first electrode 6.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because each display structure has different layers and layer arrangement around the liquid crystal layer 4 are arranged differently.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.